Citation Nr: 1727160	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial increased rating for major depressive disorder with anxious distress, rated 30 percent prior to October 28, 2016 and 50 percent thereafter.  

2.  Entitlement to an initial increased rating for right shoulder disability, status post rotator cuff tear with acromioclavicular separation, rated 10 percent disabling prior to May 1, 2013 and 20 percent disabling therefrom.

3.  Entitlement to service connection for a thoracic/lumbar spine disability, claimed as secondary to right shoulder disability, status post rotator cuff tear with acromioclavicular separation.  
 
4.  Entitlement to service connection for a cervical spine disability, claimed as secondary to right shoulder disability, status post rotator cuff tear with acromioclavicular separation.  

5.  Entitlement to service connection for a left shoulder disability, claimed as secondary to right shoulder disability, status post rotator cuff tear with acromioclavicular separation.  

6.  Entitlement to home adaptation and specially adapted housing.

7.  Entitlement to a total disability rating due to individual unemployability as a result of service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to December 1997.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2011 rating decision, the RO denied entitlement to a right shoulder disability, cervical spine disability, and specially adapted housing.  A notice of disagreement was filed in April 2011, a statement of the case was issued in February 2012, and a substantive appeal was received in April 2012.

In a July 2012 rating decision, the RO granted entitlement to service connection for right shoulder disability, status post rotator cuff tear with acromioclavicular separation, assigning a 10 percent disability rating, effective November 17, 2010.  In September 2012, the Veteran filed a notice of disagreement with the disability rating assigned.  A statement of the case was issued in March 2013 and a substantive appeal was received in April 2013.  In an August 2013 rating decision, the RO assigned a 20 percent disability rating, effective June 24, 2013.  In a September 2013 rating decision, the RO assigned the 20 percent disability rating effective May 1, 2013.  The Veteran had earlier indicated that he was not seeking a rating in excess of 20 percent; however, from the hearing testimony in August 2015 it appears that he no longer wishes to limit the scope of his rating and thus the Board will now assume he seeks the maximum schedular rating. 

In an April 2014 rating decision, the RO denied entitlement to service connection for a left shoulder disability, lumbar/thoracic spine disability, acquired psychiatric disability, and a TDIU.  A notice of disagreement was filed in May 2014, a statement of the case was issued in September 2014, and a substantive appeal was received in September 2014. 

The Veteran testified at a Board hearing in August 2015; the transcript is of record. 

These matters were previously before the Board in October 2015, at which time they were remanded for additional development.  

Subsequently, a June 2016 rating decision granted entitlement to service connection for a major depressive disorder with anxious distress, and assigned a 30 percent evaluation effective from November 6, 2012.  A notice of disagreement with the initial evaluation was received in June 2016, and a statement of the case was issued in August 2016.  The Veteran submitted a substantive appeal in August 2016 and as the matter was certified to the Board in April 2017, this matter is now also on appeal.  

During the course of the appeal, the initial rating for the Veteran's major depressive disorder with anxious distress was increased to 50 percent, effective October 28, 2016.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial rating for the Veteran's major depressive disorder with anxious distress remains on appeal.  

The issues of entitlement to home adaptation and specially adapted housing and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 28, 2016, the Veteran's major depressive disorder with anxious distress was productive of symptoms that resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  As of October 28, 2016, the Veteran's major depressive disorder with anxious distress was productive of symptoms that resulted in occupational and social impairment with reduced reliability and productivity.  

3.  Prior to May 1, 2013, the Veteran's right shoulder disability was not productive of dislocation or nonunion of the clavicle or scapula, and range of motion was not limited to shoulder level even with consideration of pain, weakness, incoordination, or fatigability after repetitive use.  

4.  From May 1, 2013, the Veteran's right shoulder disability has not resulted in limitation of motion to more than midway between the side and shoulder level even with consideration of pain, weakness, incoordination, or fatigability after repetitive use.  

5.  Service treatment records show complaints and treatment for mid back pain; current medical findings include a diagnosis of costovertebral subluxation at the T4-T5 level, which has been related to injury in service by the most probative medical opinion.  

6.  Service treatment records show complaints and treatment for cervical spine pain; diagnoses during the appeal period include cervical spine strain and degenerative changes, and the medical opinions as to whether or not these disabilities are due to service or the Veteran's service connected right shoulder disability are in equipoise.  

7.  The Veteran does not have a current diagnosis of a left shoulder disability at any time during the claims period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to October 28, 2016 for the Veteran's major depressive disorder with anxious distress have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9434 (2016).  

2.  The criteria for an initial rating in excess of 50 percent from October 28, 2016 for the Veteran's major depressive disorder with anxious distress have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9434 (2016).  

3.  The criteria for an initial rating in excess of 10 percent prior to May 1, 2013 for the Veteran's right shoulder disability, status post rotator cuff tear with acromioclavicular separation, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9434 (2016).  

4.  The criteria for an initial rating in excess of 20 percent from May 1, 2013 for the Veteran's right shoulder disability, status post rotator cuff tear with acromioclavicular separation, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9434 (2016).  

5.  The criteria for service connection for a thoracolumbar spine disability, claimed as a thoracic/lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2016).  

6.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

7.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

These appeals arise from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  Following the October 2015 remand, the Veteran was afforded VA examinations of his service connected right shoulder disability and his psychiatric disability.  The psychiatric examination report is adequate in that it includes all information required to evaluate the Veteran under the appropriate rating criteria.  The right shoulder examination report does not include the passive range of motion.  However, there are private examinations that include descriptions of the passive range of motion.  More importantly, neither the Veteran nor his representative contends that he is prejudiced by this omission, so a second remand for another VA examination of the right shoulder is not necessary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Further regarding the duty to assist, VA treatment records have also been obtained, and the Veteran has submitted private medical records.  The Veteran provided pertinent testimony at his hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Major Depressive Disorder with Anxious Distress

The Veteran's major depressive disorder with anxious distress is evaluated under the rating code for the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation  normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication is evaluated as 10 percent disabling.  38 C.F.R. § 4.130, Code 9434. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 . The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in April 2017; therefore, the claim is governed by DSM 5. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders.  The DSM-5 criteria no longer reference Global Assessment of Functioning (GAF) scores and such will not be considered in the instant decision.

In this case, the evidence includes the report of an October 2012 private psychological evaluation conducted as part of the vocational rehabilitation program.  At that time, the Veteran's grooming and hygiene were good.  He displayed a dysthymic affect.  The Veteran was oriented in all spheres, with no evidence of bizarre thought process and no bizarre behavior.  Psychological testing was administered, and the results suggested clinically-significant depression and anxiety.  He denied any suicidal thoughts or intentions.  The diagnosis was major depressive disorder, recurrent, moderate to severe, without psychotic features.  The examiner opined that given the Veteran's current emotional condition it would be best if his depression and anxiety were addressed and under better control before he began a new job or job training.  8/24/2015 VBMS, Medical Treatment Records - Furnished by SSA, p. 5.  

A September 2013 VA treatment record reflects a positive suicide screen and the Veteran had a plan to take his life with a gun.  He was sent for further evaluation by the mental health unit.  8/24/2015 VBMS, Medical Treatment Records - Furnished by SSA, p. 55.  

A private psychological evaluation dated in November 2013 shows that the Veteran was referred for possible problems of depression, as well as shoulder pain.  He indicated he had been diagnosed with depression as part of a vocational rehabilitation evaluation in October 2012.  The Veteran felt sad and depressed the majority of the day.  His eating patterns were stable, but he had difficulty sleeping.  He did not have crying spells, or suicidal thoughts.  There was a low energy level and poor self-esteem.  He derived some pleasure from his children.  The Veteran had not worked since his last restaurant job due to his shoulder pain but he was currently enrolled in college.  On mental status examination, the Veteran had adequate hygiene and grooming, and was oriented times three with no indication of a psychotic thought process.  He answered all questions in a cogent manner.  He followed simple instructions with no difficulty although the examiner speculated that the major depression would give him struggles with more complex instructions.  The Veteran felt sad and depressed most of the day, had sleep difficulties, low energy, low self-esteem, and was somewhat anhedonic.  His remote memory was intact but recent memory was a struggle.  The diagnostic impression was major depressive disorder, recurrent.  3/27/2014 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran was afforded a VA examination for mental disorders in January 2014.  The claims file was reviewed by the examiner.  The Veteran described his relationship with his wife as strong, and with his three children as good.  He had regular contact with other family members.  He enjoyed drawing and painting.  The Veteran had last worked in his own business in May 2012 which he quit because it was too physical.  He was currently a college student.  The Veteran had recently begun to use medications for mood and anxiety.  His only treatment had been for a two month period with a private examiner.  The Veteran's symptoms were a depressed mood and anxiety.  He had experienced two panic attacks four or five months ago.  There were no obsessions, compulsions or psychotic symptoms.  The Veteran endorsed increased social withdrawal with limited social or recreational engagement, but did not endorse occupational impairment related to mental health symptoms.  He was appropriately groomed, alert and oriented, had normal speech and thought processes, fair insight and judgment, and a somber mood.  The diagnoses were unspecified depressive disorder with anxious distress.  The examiner opined that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  1/17/2014 Virtual VA, Capri, p. 1.  

VA treatment records indicate that the Veteran was seen on several occasions throughout 2014.  A typical entry is a June 2014 VA treatment record, which shows that shoulder pain continued to affect his mood.  This caused difficulty in concentrating on his college studies.  On mental status examination, the Veteran was casually dressed with good hygiene.  He was not agitated and his behavior was socially appropriate.  His mood was anxious with worry, and his affect was congruent.  Speech was at a normal rate and volume.  He did not have delusions, preoccupations, obsessions, compulsions, phobias, suicidal ideations, or homicidal ideations.  There were no overt psychotic symptoms or evidence of thought disorder.  His concentration was adequate, his memory intact, and he had insight with intact judgement.  8/24/2015 VBMS, Medical Treatment Records - Furnished by SSA, p. 67.  VA treatment records from December 2014 include a mental status examination with nearly identical findings.  8/24/2015 VBMS, Medical Treatment Records - Furnished by SSA, p. 53.  

At a June 2015 private psychological evaluation conducted by M.S., Ph.D., the Veteran was said to have experienced persistent depression and anxiety, which resulted from chronic pain and his inability to work.  He was married with three children.  After service, the Veteran had worked in his family's restaurant business.  He eventually opened his own restaurant, but he lost the business in 2010 because shoulder pain kept him from doing the work.  After losing the business his depression and anxiety became worse.  He went back to school through vocational rehabilitation but was in general studies as he did not yet know what he wanted to pursue for a career.  The Veteran described his feelings of being a failure, which made him more depressed.  At times he would withdraw from his family and hardly talk to them for days.  The Veteran also had a hard time sleeping.  He described physical sensations of anxiety, including tightness in his chest, butterflies in his stomach, and sweating.  His anxiety occurred on a daily basis.  8/24/2015 VBMS, Medical Treatment Records - Furnished by SSA, p. 7.  

The Veteran underwent another VA examination for mental disorders in April 2016.  The claims file was reviewed by the examiner.  He was unemployed but reported being in school full time, where he noted struggles due to concentration problems.  He was not receiving any current psychiatric care, and had previously been treated by private providers for only short periods of time.  He reported anxiety in crowds due to not being sure what to do when his shoulder began to hurt.  On mental status examination he was oriented other than not knowing the date.  His memory was intact, his speech and psychomotor movements were normal, and his mood was somber.  The Veteran's affect was euthymic.  He was able to laugh at humor in the examination and no pain was observed.  There was no psychosis or mania, no current suicidal or homicidal ideations, and judgment and insight were intact.  He went to mosque and participated in family activities with his wife and children, and saw his extended family about twice a week.  The Veteran's symptoms included a depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner opined that the Veteran's disability was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  4/27/2016 VBMS, C&P Exam, p. 1.  

An undated report from private psychologist M.S. Ph.D., was received on October 28, 2016.  He noted that he had previously interviewed the Veteran and reviewed his records in June 2015, and completed a report in May 2016 in which he opined that the Veteran was suffering from chronic depression and anxiety stemming from his inability to work as a result of chronic pain, which caused significant impairment in social relationships, as well as in his ability to work and concentrate.  September 2016 testing indicated severe depression and severe anxiety, with reported extreme fatigue, difficulty concentrating, difficulty making decisions, low motivation, anhedonia, disturbances in sleep and appetite, loss of libido, social withdrawal, and feelings of sadness, hopelessness, guilt and worthlessness.  The result was extreme difficulty completing work-like tasks.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  He added that the Veteran had exhibited the majority of his symptoms for years.  10/28/2016 VBMS, Correspondence, p. 2.  

The Board finds that the criteria for a rating of 50 percent or higher prior to October 28, 2016 for the Veteran's major depressive disorder have not been met.  The Veteran's primary symptoms during this period were a depressed mood and anxiety, sleep impairment, and some mild memory loss.  He has also experienced occasional panic attacks without reoccurrence for months at a time.  These symptoms are among those used as examples of what would typically result in a level of occupational and social impairment commensurate with a 30 percent rating.  He has some social withdrawal but describes his relationship with his wife and family in positive terms and attends services at his mosque.  One private examiner believed that the Veteran's depression would make it difficult to complete complex commands but there is no confirmation of this and the Veteran himself blamed his occupational impairment on physical and not psychiatric symptoms.  In fact, he appears to have been a full-time college student for the entire appeal period.  

There are indications of reduced interests in activities that give him pleasure, but the Veteran continues to report participating and enjoying art.  He had a single episode in September 2013 in which he felt suicidal, but he denied suicidal thoughts two months later in November 2013 and on every other occasion since October 2012.  VA examiners opined in January 2014 and April 2016 that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, which would meet the criteria for only a 10 percent evaluation.  However, given the Veteran's one episode of suicidal ideation and the generally more severe symptoms described by his private examiners, the Board finds that overall, the best description of the Veteran's impairment is that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which merits continuation of the 30 percent rating now in effect.  38 C.F.R. § 4.130, Code 9434.

The Board also finds that the 50 percent evaluation assigned from October 28, 2016 is also appropriately reflective of the Veteran's disability picture during this portion of the appeal.  The opinion received on that date from M.S. Ph.D. finds that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity, which warrants the 50 percent rating.  He did not describe any symptoms that would be consistent with a higher rating.  The Board notes the opinion of this examiner that the Veteran had exhibited the majority of these symptoms for years, but observes that "majority" is not the same as all of these symptoms, and he did not opine that occupational and social impairment with reduced reliability and productivity had been present for years.  This must be balanced with the opinion of the April 2016 examiner, who found only occupational and social impairment due to mild or transient symptoms.  Neither the VA examiner nor M.S. Ph.D. treats the Veteran on a regular basis, but rather based their opinion on a single examination and record review, and one opinion is not entitled to deference over the other.  For these reasons, the criteria for a 50 percent rating prior to October 28, 2016 have not been met.  38 C.F.R. § 4.130, Code 9434.

Right Shoulder

The Veteran's right shoulder disability has been evaluated under the rating code for impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is evaluated as 10 percent disabling for either arm.  Nonunion without loose movement is also evaluated as 10 percent disabling for either arm.  Nonunion with loose movement is evaluated as 20 percent disabling.  Dislocation of the clavicle or scapula is also evaluated as 20 percent disabling for either arm.  38 C.F.R. § 4.71a, Code 5203. 

The Board observes that as of May 1, 2013, the Veteran has been in receipt of the highest rating available for impairment of the clavicle or scapula.  The rating criteria for limitation of motion of the arm are also for consideration.  Limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm.  Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Code 5201.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These provisions are not for consideration, however, where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires a finding of ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

A December 2010 VA fee basis examination reports that the Veteran is right-hand dominant.  An examination of the shoulders revealed no heat, redness, swelling, effusion or drainage.  Range of motion was normal.  Repetitive motion was possible, and afterwards there was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner was unable to determine any additional limitation of motion caused by flare-ups.  An X-ray study of the right shoulder was unremarkable.  The examiner found that the Veteran did not have a right shoulder disorder, but instead diagnosed chronic cervical strain.  12/15/2010 VBMS, VA Examination, p. 1. 

Private medical records dated in March 2011 state that the Veteran had complained of right shoulder pain for over six years, which was made worse with overhead activities.  The pain would sometimes become so severe he was unable to work or do anything else.  On examination, there was full range of both active and passive motion.  The Veteran complained of pain and pointed to the area over the scapula, but there was negative impingement, no tenderness over the biceps tendon or acromioclavicular (AC) joint, no weakness, and no loss of sensation.  Given these findings, the examiner was uncertain of a rotator cuff injury, and suspected the previous diagnoses of a rhomboid strain was correct.  7/22/2014 VBMS, Medical Treatment Record - Furnished by SSA, p. 60.  A magnetic resonance imaging study (MRI) conducted in April 2011 resulted in findings of minor subacromial subdeltoid bursitis; minor AC joint edema which could indicate a minor AC joint strain; no rotator cuff tear demonstrated; and minor biceps tendon tenosynovitis.  8/24/2015 Medical Treatment Record - Furnished by SSA, p. 83.  

An April 2012 examination report from the Veteran's physical therapist states that the case file has been reviewed and that imaging studies showed no labrum tear or other rotator cuff damage.  Other findings were reported as muscle trigger points or rhomboid or trapezius strain.  The Veteran reported pain in the right shoulder blade and upper back.  It was said to be a dull ache that increased to sharp pain with activity.  There was worsening of pain and lack of endurance with repetitive use, sustained hold and carry, and lifting moderate weight.  The Veteran described flare-ups with locking of the right shoulder and blade to the extent he could not move his shoulder in any range of motion and then required immediate physical therapy lasting for one to three days.  On examination, the Veteran had normal range of motion for all movements.  However, on flexion pain began at 65 and 140 degrees; at 45 degrees of extension; at 60 degrees of internal rotation, and at 120 degrees of abduction.  He did not have pain on external rotation until the end of the movement.  There was no stopping of pain with active range of motion, but rather sustained and slightly increased pain through the range.  Passive range of motion was normal and pain free.  7/22/2014 VBMS, Medical Treatment Record - Furnished by SSA, p. 54. 

The Veteran underwent a VA examination for shoulder and arm conditions in May 2012.  Past diagnoses included status post rotator cuff tear.  The Veteran reported three flare-ups each day consisting of increased pain, weakness, and stiffness, and lasting for two hours.  On examination, his flexion, abduction, external rotation, and internal rotation were all normal, with no objective evidence of painful motion.  The examination report states that the Veteran was able to perform repetitive motion testing, which did not result in any additional limitation of range of motion or functional loss.  Confusingly, the report also checks the boxes noting that repetitive use caused less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was no localized pain on palpation or guarding, and muscle strength was normal.  There was no ankylosis.  The impingement test was negative but the empty-can test was positive, as was the lift-off subscapularis test.  There was no clicking or catching, and no recurrent dislocation.  The examiner opined that the shoulder condition impacted the Veteran's ability to work in that he was limited to carrying 50 pounds, walking a half mile at a time, and had limitations on sitting and standing.  5/23/2012 VBMS, VA Examination, p. 1. 

An April 2013 private treatment note states that the Veteran had a pain level of 3-7/10 in the right thoracic (scapular) and shoulder area depending on activity.  It was painful to move the right arm overhead.  The lower trapezius strength was reduced to 3/5, and the Veteran could not lift more than 40 pounds without increased pain.  8/24/2015 VBMS, Medical Treatment Records - Furnished by SSA, p. 78.  

A May 1, 2013 VA X-ray study of the right shoulder found that the AC joint was widened, as was the coracoclavicular interval.  There was no fracture and no significant degenerative changes.  The impression was of an age-indeterminate grade 2 or 3 AC separation.  8/24/2015 VBMS, Medical Treatment Records - Furnished by SSA, p. 78.  

At a June 2013 VA examination of the right shoulder, the May 2013 diagnosis of AC separation of unknown age was noted.  The Veteran reported tingling and daily pain rated as 7/10.  Symptoms were worse with being on his feet, lifting more than 15 pounds, repetitive motion or driving long distances.  On examination, the flexion and abduction were normal, with no objective evidence of painful motion.  The Veteran was able to perform repetitive motion testing, but this did not result in any additional limitation of motion or functional loss.  There was no localized pain or guarding, and muscle strength was 5/5.  The Veteran did not have ankylosis.  The impingement test and all other tests for rotator cuff conditions were normal.  There were no mechanical symptoms and no history of recurrent dislocation.  No arthritis was shown on X-ray study.  8/1/2013 Virtual VA, C&P Exam, p. 1.  

Private treatment dated in August 2013 reflects that on active motion, the range of motion of the Veteran's right shoulder was limited due to pain.  Passive motion resulted in greater range and less pain.  8/24/2015 VBMS, Medical Treatment Records - Furnished by SSA, p. 86.  

Additional August 2013 private records note that the Veteran's right shoulder elevation was to 170 degrees, abduction was to 160 degrees, and external rotation was to 80 degrees.  Abduction and external rotation strength was full.  Hawkins, Neer, jerk, and O'Brien tests were negative, and there was no apprehension.  No imaging tests were done, but the lack of internal derangement on previous tests was noted.  8/24/2015 VBMS, Medical Treatment Records - Furnished by SSA, p. 81.  September 2013 VA physical therapy notes show that the active range of motion was normal, with trigger points in the right middle trapezius and rhomboid.  8/24/2015 VBMS, Medical Treatment Records - Furnished by SSA, p. 57.  

The Veteran underwent a VA orthopedic examination in January 2014.  Flexion, abduction, external rotation, and internal rotation were all normal, with no objective evidence of painful motion.  He reported pain in the right subscapular area, and a popping sensation with certain overhead movements.  The Veteran was able to perform repetitive motion testing, which did not result in any additional limitation of range of motion or functional loss.  Muscle strength was normal, and there was no ankylosis.  1/24/2014 Virtual VA, C&P Exam, p. 1. 

Private March 2014 physical therapy records reflect the Veteran's reports of pain that originates in the right scapular or mid back region and then radiates to the upper shoulder and neck.  His right shoulder had range of motion findings within normal limits, and strength was 5/5.  The assessment was tension and scarring related to an old injury.  An MRI identified no periscapular abnormality.  3/27/2014 VBMS, Medical Treatment Record - Non-Government Facility, pp. 8-9.  

The Veteran's most recent VA examination of the right shoulder was conducted in April 2016.  He reported experiencing a sudden severe shooting pain to the right shoulder on the medial side of the shoulder blade during basic training.  The pain currently remains the same, and radiates to the neck and back as well.  He rated the pain as 6-10/10 on any given day.  He was unable to lift more than 20 pounds without increasing his pain level.  The Veteran did not report flare-ups.  Functionally, he was unable to lift more than 20 pounds. 

On initial examination, the Veteran's right shoulder had 170 degrees of flexion, with normal abduction, external rotation, and internal rotation.  As the left shoulder also had 170 degrees of flexion the examiner opined that this was normal.  No pain was noted on the examination or on weight bearing.  There was no objective evidence of localized tenderness or pain on palpation or of crepitus.  The Veteran was able to perform repetitive use testing but there was no additional functional loss.  The examiner was unable to state whether pain, weakness, fatigability or incoordination would significantly limit functional ability over time without an opportunity to observe.  Muscle strength was 5/5, and there was no atrophy.  There was no winging of the scapula on resisted forward push.  His bilateral upper trapezius muscles were hypertrophied, suggesting repetitive use.  He reported tenderness on palpation of the infraspinatus and medial border of the right scapula without splinting or withdrawing from palpation.  There was no ankylosis or rotator cuff condition, no shoulder instability, dislocation, labral pathology, or AC joint condition suspected.  The Veteran did not have loss of head of the humerus, nonunion, fibrous union, malunion, or a condition of the humerus that affected range of motion.  He occasionally used a brace.  There was no evidence of arthritis on X-ray study.  The Veteran's disability affected his ability to perform occupational tasks in that lifting was limited to 20 pounds, although this could change with conditioning.  The examiner reviewed the claims file and opined that the Veteran's history was not consistent with the May 1, 2013 MRI that suggested a separation of the AC joint.  The most appropriate diagnosis was chronic pain syndrome.  4/28/2016 VBMS, C&P Exam, p. 1.  

The Board finds that entitlement to an initial rating in excess of 10 percent for the Veteran's right shoulder disability is not warranted prior to May 1, 2013.  There is no evidence from radiographic testing or on examination to suggest dislocation of the right shoulder prior to that date, and thus the criteria for a 20 percent rating under the code for impairment of the clavicle or scapula have not been met.  38 C.F.R. § 4.71a, Code 5203.  The criteria for a 20 percent rating or more under the rating code for limitation of motion of the arm are also not met.  These require that range of motion of the arm be limited to shoulder level, but this has not been shown anywhere in the record, even with consideration of additional limitations due to pain, weakness, fatigability, or incoordination, or on flare-up.  The April 2012 private examination did note the Veteran's reports of locking on flare-ups.  However, internal derangement of the shoulder has not been shown, and the Veteran has denied flare-ups on other examinations.  This examination also appeared to show pain on flexion at 65 degrees, but this was not shown on any other examination and pain was not noted until 140 degrees when tested a second time in that same examination.  In fact, most examinations from this period specifically state that there was no objective evidence of such pain.  In the absence of evidence to limit the range of motion of the right arm to shoulder level, a rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5201.  Finally, entitlement to an increased rating under other codes for the shoulder and arm has been considered, but these are of no benefit to the Veteran.  He does not have ankylosis, recurrent dislocation of the scapulohumeral joint, fibrous union, nonunion, or loss of head.  38 C.F.R. § 4.71a, Codes 5200, 5202.  

The evidence also fails to support entitlement to an initial rating in excess of 20 percent for the period from May 1, 2013.  The MRI conducted on that date was suggestive of a dislocation, which merits a 20 percent rating under the code for impairment of the clavicle or scapula.  This is the highest rating available under this code.  38 C.F.R. § 4.71a, Code 5203.  None of the range of motion studies during this period demonstrates the requisite limitation of motion to at least halfway between the side and shoulder level required to warrant a 30 percent rating.  In fact, all range of motion studies show that the right shoulder can easily exceed this point without additional impairment due to pain, weakness, fatigability or incoordination after repetitive motion studies.  The April 2016 examination did not find objective evidence of pain on movement or on weight bearing.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5201.  There continued to be no evidence of ankylosis, recurrent dislocation of the scapulohumeral joint, fibrous union, nonunion, or loss of head, which precludes a higher rating under one of these codes.  38 C.F.R. § 4.71a, Codes 5200, 5202.  Thus, entitlement to a rating in excess of 20 percent is not merited for this period.  

Service Connection

The Veteran contends that he has developed disabilities of the thoracic/lumbar spine, the cervical spine, and his left shoulder all as secondary to his service connected right shoulder disability.  However, he also notes that he experienced upper back pain during active service.  

The Board finds that the duties to notify and duty to assist the Veteran have been met in regard to the claims of service connection for the thoracic/lumbar and cervical spine.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the veteran. 

Regarding the left shoulder claim, the duty to notify has been met in that the Veteran received proper notice in a February 2014 letter prior to the initial adjudication of his claim.  The duty to assist has also been met.  The Veteran was provided VA examinations, and the examiners have expressed opinions in regard to his claimed left shoulder disability.  VA treatment records have been obtained, and the Veteran has also submitted private treatment records, as well as an opinion from a private examiner.  The Veteran also offered testimony at the hearing in support of his claim.  There is no indication of any outstanding evidence relevant to this claim, and the Board will proceed with adjudication. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 and the Veteran's claims do not include any such diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran believes that all of his claimed disabilities have developed due to this service connected right shoulder disability.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

As the Veteran's disabilities are all claimed as either secondary to his service connected right shoulder disability or as the result of the same injury during service which caused the right shoulder disability, and as the treatment for these disabilities has more been received more or less simultaneously from the same sources, the Board will consider the claims together.  

The service treatment records show that the Veteran was initially seen in August 1997 for complaints of shoulder pain and numbness on both sides.  On examination the neck and back showed tense trapezius muscles.  There were no spasms, a full range of motion, and strength was 5/5.  The assessment was bilateral trapezius strain.  12/24/1997 VBMS, STR - Medical, p. 35.  Afterward, the Veteran continued to be seen on a regular basis for complaints of pain in the mid back, neck, and right shoulder, with a single complaint of lumbar pain.  His symptoms became worse in October 1997.  12/24/1997 VBMS, STR - Medical, p. 18.  

Also in October 1997, the Veteran reported mid back pain that radiated to the right and was aggravated by doing push-ups.  The symptoms had persisted for six weeks without much improvement after physical therapy and Motrin.  There were no bony deformities and a full range of motion.  The sensory tests and motor strength were normal.  12/24/1997 VBMS, STR - Medical, p. 31.  An October 1997 X-ray of the thoracic and cervical spine was normal.  12/24/1997 VBMS, STR - Medical, p. 46.  Examiners diagnosed back and shoulder pain secondary to deconditioning.  12/24/1997 VBMS, STR - Medical, pp. 27-28.

A November 1997 chart review shows that the Veteran was seen on at least 11 occasions between August 1997 and October 1997 for continued complaints involving the mid back, neck, and right shoulder.  Assessments and diagnoses included rhomboid strain, rhomboid and thoracic spine muscle spasm, and muscle strain with doubtful nerve injury.  He was being seen for the same problem, and had been disciplined for refusing to train.  The Veteran had a non antalgic gait and 5/5 motor and strength testing.  He was negative for tenderness on palpation and lumbosacral spasms.  The assessment was questionable musculoskeletal back pain.  12/24/1997 VBMS, STR - Medical, p. 15.  This record also indicates that the Veteran was being considered for an administrative discharge.  

The post service medical records include the report of the December 2010 fee basis examination.  At that time, the cervical spine was tender on palpation of the right paraspinal muscles, specifically the trapezius.  An X-ray of the cervical spine was normal.  The examiner concluded that for the Veteran's claimed right shoulder disorder, there was no pathology, as it was actually a cervical spine condition.  In regard to the Veteran's claim for an upper back condition, the diagnosis was chronic cervical strain.  The examiner did not include an opinion as to the etiology of this disability.  12/15/2010 VBMS, VA Examination, p. 1.

In an April 2012 examination report from the Veteran's physical therapist, the Veteran reported pain in his upper back, which he said began during service.  The pain worsened with repetitive use.  The active range of motion of the cervical spine demonstrated limitations related to the shoulder only with flexion, and the examiner noted that the neck and upper back shared muscles.  The examiner concluded that injury history, palpable muscle pain, scar tissue in the muscle regions, and reduced endurance would be consistent with a long standing injury to the right shoulder blade and mid to upper back.  7/22/2014 VBMS, Medical Treatment Record - Furnished by SSA, p. 54.

A report of a May 2012 VA examination for shoulder and arm conditions, for back conditions, and for the neck states that no back condition was found on the examination.  The examination was also negative for a cervical spine disability.  5/23/2012 VBMS, VA Examination, pp. 1, 20, 28.  

At the June 2013 VA examination for shoulder and arm conditions, the Veteran's reported symptoms included tingling in his neck.  At the conclusion, the examiner found that the physical examination of the shoulders was unremarkable.  A left shoulder disability was not diagnosed by this examiner.  8/1/2013 Virtual VA, C&P Exam, p. 1.

The Veteran was afforded VA examinations for shoulder and arm conditions and for the thoracolumbar spine in January 2014.  He denied having symptoms of the left shoulder, and a review of his previous records confirmed that there was no history of left sided symptoms.  The examiner concluded that there was no evidence of a left shoulder disorder.  She added that the Veteran did not have any chronic symptoms involving the lumbar or thoracic spine, as his discomfort involved the right subscapular area.  She further noted that there was no current or chronic condition of the thoracic or lumbar spine.  1/24/2014 Virtual VA, C&P Exam, pp. 1, 23.  However, at this juncture it should be noted that the Board, in the October 2015 remand, expressed concern that the examination was conducted by a "Physician Assistant, Oncology," and remanded for a new examination by a more appropriate specialist.  

In a February 2014 letter, the Veteran's private examiner, L.P., M.D. stated that the Veteran had significant problems with his shoulder due to costovertebral subluxation at the T4-T5 level, and that this was initiated during basic training in the military in the late 1990s.  The examiner added that this was a difficult diagnosis to make, but that his history is classic in that there were multiple examinations and no diagnoses.  3/6/2014 VBMS, Third Party Correspondence, p. 1.  

April 2016 VA treatment records include a report of an X-ray study of the Veteran's lumbar spine.  The impression was mild L5-S1 arthropathy.  Mild degenerative changes of the thoracic spine were also noted.  9/2/2016 VBMS, Capri, p. 1.  

The Veteran underwent an additional VA orthopedic examination by a physician in April 2016.  The 1997 diagnoses of bilateral trapezius strain and right rhomboid strain were noted, as was a 2016 diagnosis of right chronic pain syndrome.  The Veteran's records were thoroughly reviewed and discussed.  He reported a continuation of the same pain he had in service, and that it radiated to the right neck, all of the back, and sometimes to the left side of the neck as well.  After the examination, it was noted that no pathology was detected for either shoulder.  Tenderness was limited to the region of the right infraspinatus and the medial border of the right scapula.  The most appropriate diagnosis was chronic pain syndrome, as the muscle strains noted in service would most probably have resolved within weeks or months of ending the exercises in basic training.  4/28/2016 VBMS, C&P Exam #2, pp. 1, 16.  

In the latter portion of the April 2016 examination, the Veteran reported that his entire back had been painful since 1997.  Following the examination, the examiner noted that the Veteran's imaging studies were inconsistent with any pathology that would impair function.  The diagnosis was loss of range of motion secondary to poor posture and deconditioning.  4/28/2016 VBMS, C&P Exam #3, p. 1. 

The April 2016 VA examiner also examined the Veteran's cervical spine.  The Veteran reported that his pain began in the upper posterior shoulder and radiated to his neck.  On examination, there was some reduction in the range of motion, and an X-ray study revealed mild left C7 -T1 neural foraminal stenosis and mild multi-level degenerative changes.  The examiner attributed the reduced range of motion to lack of conditioning.  The diagnoses included degenerative disc disease and osteoarthritis.  4/28/2016 VBMS, C&P Exam #4, pp. 1, 10.  

At the conclusion of the April 2016 examination, the examiner opined that the Veteran's claimed lumbar spine disability was less likely than not due to the service connected right shoulder.  The examiner reasoned that there were no connecting muscles from the lumbar spine to the shoulders that could have stressed the back.  The lumbar spine limitations were probably secondary to deconditioning.  The thoracic spine disability was also less likely than not due to the service connected condition, with the most likely causes being deconditioning, obesity and smoking.  The examiner also opined that there had been no aggravation of the thoracic or lumbar spine.  Continuing, the examiner opined that it was less likely than not that the cervical spine disability was incurred due to service.  This was also felt due to deconditioning, and was not aggravated by the right shoulder disability.  Finally, the examiner stated that no left shoulder pathology had been detected, so it was less likely than not that the left shoulder was due to service or had been caused or aggravated by the right shoulder disability.  4/28/2016 VBMS, C&P Exam #1, p. 1.  

In a May 2017 letter, Dr. L.P. stated that he had examined the Veteran again for his shoulder and neck problems and had reviewed his records.  The 2010 VA examination that diagnosed the Veteran as having a cervical spine disability was noted.  The previous diagnosis of costovertebral subluxation at T4-T5 was also noted.  The Veteran's complaints of pain on both sides of his neck were believed to confirm that the Veteran's problem was cervical in nature, as found by the 2010 VA examiner.  The examiner also agreed with the assessment of the private physical therapist who believed the Veteran's symptoms were consistent with a long-standing injury to the right shoulder blade and mid to upper back and cervical spine area.  5/18/2017 VBMS, Correspondence, p. 1.  

An opinion from a second private examiner was also received in May 2017.  The examiner stated that he had reviewed the medical evidence provided by the Veteran's attorney, and had done some additional research.  The examiner believed that the February 2014 opinion from Dr. L.P. diagnosing costovertebral subluxation at the T4-T5 level was most important.  Considering the Veteran's history, the examination of Dr. L.P., and the literature, there was a greater than 50 percent chance that the Veteran's thoracic spine pain and problems at T4-T5 were the result of injury during service.  It was further noted that the neck and cervical spine were closely related to the shoulder and problems in one area could radiate to the other.  There was also a greater chance than not that the left shoulder would have overuse problems.  However, the examiner found that no connection could reasonably be made with the right shoulder and the lower spine.  6/14/2017 VBMS, Correspondence, p. 1.  

Thoracic/Lumbar Spine Disability

Initially, the Board notes that the Veteran's claim for a disability of the thoracic and lumbar spine has been developed as a claim for a single disability.  This is consistent with the General Rating Formula for Diseases and Injuries of the Spine, which evaluates the thoracolumbar spine as a single entity.  See 38 C.F.R. § 4.71a, Codes 5235-5243 (2016).  Therefore, the Board will continue to consider the claim to be for a single disability of the thoracolumbar spine.  Given the uniformly negative opinions pertaining to the relationship of the Veteran's lumbar spine disability to service or his right shoulder but the mixture of positive and negative opinions in regard to the etiology of the thoracic spine disability, the clarification is necessary.  

With that observation in mind, the Board finds that service connection for a disability of the thoracolumbar spine is warranted.  The service treatment records confirm that the Veteran began to experience mid back pain soon after he began basic training, and that this pain continued throughout service.  The Board believes that the February 2014 diagnosis of costovertebral subluxation at the T4-T5 level by Dr. L.P is the most significant and probative evidence of record.  This doctor explained that it was a difficulty diagnosis to make and one that is often missed, and he opined that it began during service.  The May 2017 private examiner also found this diagnosis to be very significant, and again opined that this disability was due to active service.  In contrast is the April 2016 opinion from the VA examiner, who believed that any current disability of the thoracic/lumbar spine was the result of deconditioning, which would resolve with exercise.  However, deconditioning was blamed for the Veteran's problem prior to his discharge in 1997, and the Board observes that in spite of the additional physical training in service followed by years of physical therapy after service, the Veteran's symptoms have not resolved.  The April 2016 examiner noted the diagnosis of costovertebral subluxation at the T4-T5 level in his record review, but did not directly address this finding in the rationale for his negative opinion.  The Board finds that the most probative medical opinions favor the Veteran, and service connection is established.  

Cervical Spine

The Board also finds that entitlement to service connection for a cervical spine disability is supported by the evidence.  

Although not all current treatment records that addressed the Veteran's neck complaints entered a diagnosis of a cervical spine disability, the December 2010 VA examination diagnosed chronic cervical strain.  April 2016 VA records also show degenerative changes.  Furthermore, the service treatment records confirm that neck pain was part of the Veteran's ongoing complaints and treatment.  The first two criteria for service connection have been met.  The remaining criterion is that of a nexus between the current diagnosis and the treatment in service.  

Following discharge, the December 2010 VA examiner noted the Veteran's medical history and believed that the Veteran's disability was actually one of the cervical spine and not the right shoulder.  In April 2012, the physical therapist opined that the Veteran had a cervical spine disability consistent with a long standing injury to the right shoulder blade and mid to upper back.  The May 2017 letter from Dr. L.P states that he agrees with these assessments.  Although these examiners did not follow through with their implications and relate the cervical spine disability to service, the second May 2017 examiner notes that the neck and shoulders can be interrelated, and indicates the neck disability is either part of the right shoulder disability for which service connection has been established or was part of the original disability that began in service.  In contrast, the April 2016 VA examiner felt it was less likely than not that the cervical spine disability was incurred due to service, but rather due to deconditioning.  Once again, the Board observes that while the same opinion was expressed by the examiners during service, no improvement has resulted from many years of physical therapy.  The evidence for and against the claim is at least in equipoise, and entitlement to service connection for a cervical spine disability is warranted.  

Left Shoulder

Entitlement to service connection for a left shoulder disability is not supported by the evidence.  

The Board acknowledges the opinion of the May 2017 private examiner that there is a greater chance than not that the left shoulder would have overuse problems.  However, the service treatment records are negative for complaints or findings pertaining to a left shoulder disability.  The December 2010 VA examination, the June 2013 VA examination, the January 2014 VA examination, and the April 2016 VA examination are all negative for a left shoulder disability.  In fact, the Veteran denied having left shoulder problems at the January 2014 examination, and the examiner observed that this was consistent with his medical record.  

The May 2017 private examiner did not examine the Veteran himself or make a diagnosis, he simply noted that there was a greater chance than not of overuse problems.  However, there is no diagnosis of a current disability of the left shoulder at any point of the appeal period.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Given that repeated VA and private examinations of the Veteran's left shoulder have failed to find a current disability, the Veteran's claim must be denied. 


ORDER

Entitlement to an initial increased rating for major depressive disorder with anxious distress, rated 30 percent prior to October 28, 2016 and 50 percent thereafter, is denied. 

Entitlement to an initial increased rating for right shoulder disability, status post rotator cuff tear with acromioclavicular separation, rated 10 percent disabling prior to May 1, 2013 and 20 percent disabling thereafter, is denied. 

Entitlement to service connection for the thoracolumbar spine, claimed as a thoracic/lumbar spine disability, is granted. 

Entitlement to service connection for a cervical spine disability is granted.  

Entitlement to service connection for a left shoulder disability is denied. 


REMAND

Turning to the Veteran's appeal for TDIU, the Board observes that the grants of service connection within this decision may impact his claim, especially as he failed to meet the scheduler requirements for consideration for TDIU for most of the period on appeal.  See 38 C.F.R. § 4.16(a) (2016).  Similarly, the Board notes that the grants could also impact the Veteran's appeals for entitlement to home adaptation and specially adapted housing.  

The RO must be provided an opportunity to assess the impact of the Board's decision on the Veteran's claims, and to readjudicate the claims in light of this decision.

Accordingly, the case is REMANDED for the following action:

1.  After assigning effective dates and initial disability ratings for the newly service connected disabilities of the thoracolumbar spine and the cervical spine, readjudicate the Veteran's claims for entitlement to home adaptation and specially adapted housing, and entitlement to a total rating based on individual unemployability due to service connected disabilities.  

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


